--------------------------------------------------------------------------------

Exhibit 10.1


October 9, 2009




Mr. Mark Williams
c/o Mediware Information Systems, Inc.
11711 West 79th Street
Lenexa, Kansas  66214


Dear Mark:


Mediware Information Systems, Inc. (“Mediware”) hereby formally accepts your
resignation effective November 4, 2009.  Despite your resignation, we are
pleased that you have agreed to provide on-going financial consulting services
to Mediware on an “as needed basis” through the filing of our Form 10-Q for the
fiscal quarter ended December 31, 2009.


From and after November 5, 2009, you are and will be an independent contractor,
and not an employee, of Mediware. Nothing in this letter agreement is intended
to create any offer of employment, partnership or joint venture. You shall have
no authority to enter into any contracts or agreements on behalf of Mediware and
shall not be entitled to any employee benefits. You understand and agree that
Mediware will not pay, or withhold from your compensation paid to pursuant to
this letter agreement, any sums customarily paid or withheld for or on behalf of
employees for income tax, unemployment insurance, social security, worker’s
compensation, or any other withholding tax, and that all such payments and other
responsibilities attendant thereto shall be your sole responsibility.  In no
event will you represent to any third party that you are an agent or employee of
the Mediware or connected with Mediware in any way other than under the terms of
this letter agreement. Your role will be to work with Mr. Watkins, the new CFO
(when appointed) and me to help ensure a seamless transition.


As compensation for your consulting services from November 5, 2009 through the
filing of our Form 10-Q for the fiscal quarter ended December 31, 2009, Mediware
agrees to pay you $30,000.  This amount shall be paid as follows: $10,000 upon
the execution of this letter agreement and $20,000 on January 4, 2010.  All
payments to you pursuant to this letter agreement shall be reported on Form
1099.  In addition, Mediware will reimburse you for all pre-approved and
reasonable out-of-pocket business expenses that are incurred by you in
furtherance of Mediware’s business in accordance with Mediware’s policies with
respect thereto as in effect from time to time. You are free to engage in other
employment and consulting activities during the term of this letter agreement,
subject to the post-termination obligations in your employment agreement dated
December 6, 2006, which remain in effect.


Effective, November 5, 2009, you, on your own behalf and that of anyone claiming
by or through you, fully release and discharge Mediware and its successors,
affiliates, and its and their directors, officers, employees, and agents,
whether in their individual or official capacities and the current and former
trustees or administrators of any retirement or other benefit plan applicable to
the employees or former employees of Mediware, from any and all liability,
claims and demands.

 
 

--------------------------------------------------------------------------------

 

Mark, on behalf of Mediware, I thank you for your service and wish you the best
in all of your future endeavors.





 
Very truly yours,
     
/S/ T. Kelly Mann
 
T. Kelly Mann
 
Chief Executive Officer



Agreed to an accepted
as of the date first written above


/S/ Mark Williams
 
Mark Williams
 

 
 

--------------------------------------------------------------------------------